Citation Nr: 0829341	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-19 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from August 1996 until 
December 2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been manifested by no more than reduced reliability and 
productivity with "difficulty" in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

Throughout the rating period on appeal the veteran is 
assigned a 50 percent evaluation for PTSD pursuant to DC 
9411.  In order to be assigned the next-higher 70 percent 
rating, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Board has reviewed the evidence of record and finds that 
the evidence does not support a higher rating.  First, in an 
April 2006 VA examination in April 2006, the veteran reported 
having had suicidal thoughts but had never been suicidal nor 
homicidal.  Suicidal ideation was not noted in VA outpatient 
treatment records from January 2007, March 2007, April 2007 
and May 2007.  Although he reported in another May 2007 
outpatient VA treatment record that he had felt like hurting 
himself, he denied suicidal and homicidal ideas.  

Next, the evidence of record additionally does not note that 
the veteran demonstrate obsessional rituals, a criteria of 
the next-higher 70 percent rating.  Further, the evidence 
does not show that his speech has been intermittently 
illogic, obscure, or irrelevant. For instance, VA outpatient 
treatment records from January 2007, March 2007, April 2007 
and May 2007 indicated that the veteran's thought processes 
were coherent, relevant, and logical.  An April 2006 VA 
examination report noted speech that was clear, relevant and 
logical with normal pace.  

Although a January 2007 VA outpatient treatment record 
additionally noted that the veteran's speech was low in 
pitch, the objective evidence discussed above, does not show 
that he has any speech or thought disorders that would rise 
to the level of occupational and social impairment as 
contemplated by the next-higher 70 percent evaluation.

Next, the objective evidence of record also fails to 
demonstrate near-continuous panic attacks or depression.  
While the evidence shows anxiety and depression, the weight 
of evidence does not support a determination that they affect 
his ability to function independently.  In fact, he 
referenced wanting to be by himself (independent) when he had 
feelings of anxiety.  And, although he lives with his family, 
he reported that he was able to perform agricultural chores 
around the home, read the newspaper and books, watch 
television, and visit with friends and family.  

With respect to impaired impulse control, the April 2006 VA 
examiner discussed the veteran's problems relating to others, 
depressed mood, and social isolation and noted that he had 
poor judgment.  A January 2007 VA outpatient treatment record 
also noted poor judgment but there was no determination as to 
impulse control.  His judgment has subsequently been deemed 
"fair" in VA outpatient treatment records from March 2007, 
April 2007 and May 2007.  

Moreover, although the April 2006 VA examination report noted 
that the veteran had had many fights and quarrels and has a 
history of aggressiveness and irritability, upon further 
discussion the examiner indicated that the veteran exhibited 
fair impulse control.  

Next, the evidence of record does not demonstrate any spatial 
disorientation.  Although a January 2007 VA outpatient 
treatment report noted that the veteran was partially 
disoriented as to time, the April 2006 VA examination report 
and VA outpatient treatment records from March 2007, April 
2007, and May 2007 all indicated orientation within normal 
limits.  Additionally, the April 2006 VA examination report 
revealed that his hygiene was appropriate.  A January 2007 VA 
outpatient treatment report noted "fair" hygiene. 

Next, the evidence of record reveals that the veteran clearly 
has difficulty in maintaining effective relationships. 
Specifically, the April 2006 VA examination report noted that 
he liked to be alone and isolated, and had very few friends. 
The examiner concluded that his PTSD severely interfered with 
his social and laboral functioning and capacities.  

However, he related that he lived with his parents and two 
siblings, who were understanding of his behavior and gave him 
space to relax.  He also noted that he would sometimes visit 
relatives and friends.  These findings are consistent with a 
50 percent rating ("difficulty" in establishing and 
maintaining effective relationships) but not a 70 percent 
rating (an "inability" to establish and maintain effective 
relationships).  

In concluding that a disability rating in excess of 50 
percent is not warranted here, the Board has also considered 
the veteran's Global Assessment of Functioning (GAF) score 
assigned in his various VA outpatient treatment records and 
at his April 2006 VA examination. GAF is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM IV)).  

Here, the VA outpatient treatment records indicate GAF scores 
ranging from 50-60. The April 2006 VA examination revealed a 
GAF score of 50.  In this regard, GAF, scores ranging from 
41-50 reflect more serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job). 
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Despite the seriousness of the symptoms associated with the 
low GAF score of 50, a higher rating is not warranted on this 
basis because the current 50 percent rating anticipates the 
serious symptoms described by the veteran, such as having 
few/no friends and an inability to keep a job.  Therefore, 
the evidence demonstrate symptoms commensurate with such GAF 
scores.  

The Board has considered the statements from the veteran 
regarding his service-connected PTSD. In particular, his 
belief that his disability picture is more severe than that 
contemplated by a 50 percent rating. 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. Layno, 6 Vet. App. at 
470. As a lay person, however, the veteran is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the veteran's belief that his symptoms 
are of such severity to warrant a higher rating, however, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record. 
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than his 
assessment of the severity of his disability. 

Next, the evidence of record does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable. A January 2007 
treatment record from a VA outpatient psychiatric day program 
is anticipated by the schedular criteria.  Hence, assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2007) is not warranted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
March 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  
In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal in March 2006.  Any questions as to the 
appropriate effective date to be assigned are moot as the 
claim has been denied.  

The Board acknowledges that the VCAA letter sent to the 
veteran in March 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the March 2006 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his PTSD had increased in severity, including statements 
from individuals who could describe from their knowledge and 
personal observations in what manner his disability had 
become worse.  Additionally, a June 2007 statement of the 
case (SOC) informed him of the specific rating criteria used 
for the evaluation of his claim.  

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
correspondence.  For example in his June 2007 substantive 
appeal, he indicated that his PTSD warrants a 70 percent 
evaluation based on his GAF scores. He further maintained 
that the evidence related to his PTSD should be considered as 
having "serious symptoms."  These statements demonstrate 
his actual knowledge in understanding of the information 
necessary to support his claim for an increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  
Additionally, a specific VA medical opinion pertinent to the 
issue was obtained in April 2006.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An evaluation in excess of 50 percent for PTSD is denied



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


